Citation Nr: 1113404	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Puget Sound Health Care System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Olympic Medical Center from January 21 to January 26, 2009.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans Affairs (VA) Puget Sound Health Care System (HCS).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at his local VA Regional Office in March 2010, and a transcript of that hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing, as well as a written waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Both the medical appeals file and the claims file are before the Board.  The Board notes that the claims file includes a valid VA Form 21-22 appointing Disabled American Veterans (DAV) as the Veteran's representative, and DAV has represented the Veteran concerning other issues not currently on appeal.  Nevertheless, the Veteran appeared for the March 2010 Travel Board hearing without representation.  The undersigned Veterans Law Judge advised the Veteran of the opportunity and possible advantages of appearing with a representative at several points during the hearing.  However, the Veteran expressly stated that he had discussed the issue of medical expense reimbursement with his DAV representative and that he did not desire any representation on this issue, as he believes that he is better able to present the evidence and arguments.  As such, the Board finds that the Veteran is not represented as to the issue currently on appeal.


FINDINGS OF FACT

1.  The condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31. 

2.  At the time the treatment was rendered without prior VA authorization, the Veteran had coverage under a health-plan contract for payment or reimbursement for at least part of the costs incurred.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Olympic Medical Center from January 21 to January 26, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the VCAA provisions are not implicated because the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, the Veteran has been made aware of the requirements to substantiate his claim, and he has had a fair opportunity to present arguments and evidence in support of his claim.  In particular, during the Travel Board hearing, the undersigned Veterans Law Judge explained why the claim was denied by the AOJ and discussed the missing element.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Olympic Medical Center from January 21 to January 26, 2009.  Treatment records reflect that he presented with a history of pain, nausea, anorexia, and constipation; CT scan confirmed gangrenous cholecystitis; and he was taken emergently to the operating room for cholecystectomy.  Total charges were $26,671.33, and adjustments and payments were applied through Secure Horizons HMO, leaving a balance due of $975.00.  The Veteran seeks payment of this remaining amount. 

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

Under 38 U.S.C.A. § 1725 and implementing regulations, the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility will be reimbursed where the veteran is an active VA healthcare participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  Specifically, he has not been adjudicated permanently and totally disabled, and the treatment at issue was not provided for his sole service-connected disability of a left thumb and index finger condition, or for a condition that was aggravating such disability.  Further, the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  See also 38 C.F.R. §§ 17.120, 17.47(i).

As noted above, to be eligible for payment or reimbursement for emergency services that are not previously authorized under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002(g).  For these purposes, the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration; certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

In this case, the undisputed evidence reflects that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely, Medicare Parts A and B and supplemental insurance through Secure Horizon HMO.  As noted above, the bill from Olympia Medical Center was adjusted and payment was received for the majority of the charges from Secure Horizons HMO.  See hearing transcript, December 2009 statement from Veteran, July 2009 billing statement.  There is no indication that remaining balance of $975.00 was not paid due to any failure to comply with the requirements of the contract for alternate health coverage.  See 38 C.F.R. § 17.1002(g).  Rather, the Veteran and his wife have indicated that this amount represents his insurance co-pay.  See hearing transcript.  

As this eligibility requirement has not been met, it is unnecessary to discuss the other criteria, including whether the Veteran's condition was emergent in nature or whether a VA or other Federal facility was feasibly available, or an attempt to use such facility would have been reasonable.

The Board acknowledges the Veteran's argument that he would not have had to seek private treatment or have emergency surgery in January 2009 if VA had discovered that his symptoms over the years, including chest pain, were related to his gall bladder, and not to a heart condition as previously thought.  He states that that he was treated by his local VA providers for pain on January 12, 2009, and was sent home to take his pain pills as usual.  The Veteran further argues that he was told by VA staff that any charges for emergency treatment would be covered, and he was not aware that he would be liable for any charges not covered by Medicare or supplemental insurance.  See, e.g., December 2009 statement, hearing transcript.  

Even assuming, without conceding, that these assertions are true, they do not establish entitlement to payment or reimbursement under 38 U.S.C.A. §§ 1725 or 1728 and implementing regulations, as there are no applicable laws or regulations that provide for an exception to the provision concerning alternative health-plan coverage.  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation to provide accurate information about eligibility before or after discharge cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (receipt of erroneous advice by a veteran from a government employee cannot be used to estop the government from denying benefits because the payment of government benefits must be authorized by statute).  While the Board is sympathetic, it has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, 6 Vet. App. at 425.  

In summary, based on the undisputed evidence, the Veteran does not meet the criteria for entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Olympic Medical Center from January 21 to January 26, 2009, under applicable statutes and regulations.  As the disposition is based on the law, and not on the facts of the case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Olympic Medical Center from January 21 to January 26, 2009, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


